McDonald, judge.
On Appellant’s Motion for Rehearing
In a per curiam opinion dated May 22, 1963, this court affirmed the judgment of the trial court for the reason that the record on appeal contained no statement of facts or bills of exception. The proceedings appearing to be regular, nothing was presented for review.
A letter from the appellant has been filed herein with the record, and said letter is *352considered as appellant’s motion for rehearing. Appellant was represented by counsel at his trial. He now contends that he told the trial judge that he was without funds to pay for the record and to employ an attorney upon appeal.
There is no showing in the record that the appellant is destitute or that the attorneys who represented him at the trial were court-appointed, nor does the record reflect that he was unable to employ counsel or pay for a statement of facts upon appeal.
Appellant’s motion for rehearing is overruled.